Citation Nr: 1106292	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  03-08 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether a May 8, 1981, rating decision was clearly and 
unmistakably erroneous (CUE) for adjudicating the Veteran's 
sarcoidosis as 10 percent disabling, after his benefits, which 
were formerly 60 percent disabling for the sarcoidosis and a 100 
percent rating based on individual unemployability (TDIU), were 
suspended for failure to appear for a VA examination.

2.  Entitlement to an effective date prior to January 22, 1997, 
for a compensable rating for a service connected psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2001 from the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which determined that a May 1981 decision reducing the rating for 
sarcoidosis from 60 percent disabling to 10 percent disabling was 
not clearly and unmistakably erroneous.  The July 2001 decision 
also granted service connection for a "nervous condition," and 
assigned an initial noncompensable rating from August 19, 1970, 
and a 50 percent rating assigned from September 12, 1997.  The 
Veteran also filed a notice of disagreement with the 50 percent 
rating assigned by the RO.

Thereafter, a February 2003 rating granted a 70 percent rating 
for the psychiatric disorder (now classified as schizoaffective 
disorder-bipolar disorder) and granted an effective date of 
January 22, 1997, for the 70 percent rating.  This decision 
observed that the Veteran's (NOD) had sought a 70 percent rating 
per his notice of disagreement (it actually requested a 60 
percent rating), and thus determined that the 70 percent rating 
constituted a full grant of the benefit sought on appeal.  The 
Veteran did not disagree with this determination, thus the issue 
of whether a rating in excess of 70 percent is warranted is no 
longer for consideration.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service connection 
is granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the compensation 
level assigned for the disability or the effective date of 
service connection].

The Veteran has continued to disagree with the effective date 
assigned for the compensable (in this case 70 percent) rating for 
his psychiatric disorder.  



FINDINGS OF FACT

1.  The record does not establish that any of the correct facts, 
as they were known at the time, were not before the RO on May 8, 
1981, or that the RO incorrectly applied statutory or regulatory 
provisions at that time, such that the outcome of this 
determination amending the amount of compensation the Veteran was 
entitled to would have been manifestly different but for the 
error.

2.  The evidence reflects that as of March 21, 1995, entitlement 
to a 70 percent rating for the Veteran's psychiatric disorder was 
first shown, as this was the date of a documented hospitalization 
following a suicide attempt, with symptoms that included 
depressive symptoms with hallucinations and GAF scores of 30, 40 
and 50 assigned.  


CONCLUSIONS OF LAW

1.  The RO decision of May 8, 1981, which decreased the Veteran's 
evaluation from 100 percent (based on a 60 percent rating for 
sarcoidosis under Diagnostic Code 6802 and TDIU) down to 10 
percent effective March 1, 1981 due to failure to report for a 
scheduled VA examination is not based on CUE. 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2010).

2.  The criteria for an earlier effective date of March 21, 1995, 
for the award of a  compensable (70 percent) rating for the 
Veteran's psychiatric disorder, have been met. 38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 
(2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the Veteran as to what parts of 
that information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide. 38 C.F.R. § 3.159(b) 
(2010).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

Regarding the CUE claim, the provisions of the VCAA are 
inapplicable.  See
Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that a 
litigant alleging CUE is not pursuing a claim for benefits 
pursuant to part II or III, but rather is collaterally attacking 
a final decision, pursuant to section 5109A of part IV or section 
7111 of part V of title 38). 

Although the Veteran was not provided VCAA notice regarding his 
earlier effective date claim, he is not prejudiced by the instant 
decision.  The Court has indicated that, in a claim for a higher 
initial evaluation, after the claim for service connection has 
been substantiated and allowed, as in this case, further notice 
is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
In this case, the effective date issue arises from appeal an 
initial grant of service connection for a psychiatric disorder in 
a July 2001 rating.  Additionally, the Veteran has been 
represented by a Veterans' Service Organization in this appeal, 
and neither the Veteran nor his service representative has 
asserted defective VCAA notice and any prejudice therefrom.  As 
such, the Board finds that VA met its duty to notify the Veteran 
of his rights and responsibilities under the VCAA.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of 
prejudicial error).  Additionally, no further development is 
required here.  The record contains post-service clinical and 
examination reports, as well as lay statements from the Veteran.  
There is no indication of any outstanding evidence pertinent to 
the appeal.

Therefore, the Board will proceed with consideration of the 
Veteran's appeal.

II.  CUE CLAIM

A decision by the Secretary under chapter 38 is subject to 
revision on the grounds of CUE.  If evidence establishes the 
error, the prior decision shall be reversed or revised. 38 
U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  A decision, which constitutes a reversal of a 
prior decision on the grounds of CUE, has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

An October 2000 representative statement has raised a CUE claim 
with a May 1981 rating that decreased a 100 percent total rating 
(constituting 60 percent for sarcoidosis and a TDIU rating) down 
to a 10 percent rating.  Specifically, the representative alleges 
that this rating violated due process provisions set forth in 
38 C.F.R. § 3.103(b)(2), 3.344 and 3.655.  

In order for a claim of CUE to be valid, there must have been an 
error in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant at 
the time were incorrectly applied.

As stated by the Court, for CUE to exist: (1) either the correct 
facts, as they were known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Court has consistently stressed the rigorous nature of the 
concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. at 313. 
"It must always be remembered that [clear and unmistakable error] 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

A disagreement as to how VA evaluated the facts is inadequate to 
raise the claim of clear and unmistakable error.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995). Subsequently developed evidence 
may not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  Moreover, a failure on the part of the RO to fulfill its 
statutory duty to assist the veteran with the development of 
facts pertinent to a claim does not constitute CUE.  See Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has also 
held that in order to be CUE, the error must be of a type that is 
outcome- determinative.  See Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).

Again, the claim of CUE in a prior final decision was raised in a 
representative statement submitted in October 2000.  The 
representative stated the Veteran's sarcoidosis was erroneously 
reduced in the May 1981 rating action, as the RO failed to adhere 
to due process provisions of 38 C.F.R. § 3.103(b)(2), 3.344 and 
3.655(c)(3).  

At the time of the May 1981 rating, the Veteran's sarcoidosis was 
rated by analogy to unspecified pneumoconiosis under Diagnostic 
Code 6802 of the VA Schedule for Rating Disabilities.  Under that 
code section, a disability that is definitely symptomatic, with 
pulmonary fibrosis and moderate dyspnea on extended exertion, 
warrants a 10 percent schedular rating.  Moderate symptomatology, 
with considerable pulmonary fibrosis, and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests, is 
assigned a 30 percent schedular evaluation.  In cases of severe 
manifestations, including extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit confirmed 
by pulmonary function tests with marked impairment of health, a 
60 percent disability rating is for assignment.  Where symptoms 
are pronounced, with the extent of lesions comparable to far 
advanced pulmonary tuberculosis, or pulmonary function tests 
confirming a markedly severe degree of ventilatory deficit, with 
dyspnea at rest and other evidence of severe impairment of bodily 
vigor productive of total incapacity, a 100 percent schedular 
disability rating is warranted.  38 C.F.R. § 4.97 (1980).  

The pertinent history in this matter is as follows.  Service 
connection was granted for sarcoidosis in a December 1970 rating 
which granted an initial 10 percent rating (effective August 19, 
1970).  This was increased to 30 percent disabling in an April 
1975 rating (effective February 20, 1975), then an August 1975 
rating increased the rating to 60 percent disabling, with the 
same effective date as the 30 percent rating.  Later, a December 
1975 rating granted TDIU based on the sarcoidosis, which 
continued to be adjudicated at the 60 percent rating.  The 
effective date for the 100 percent rating (based on a 60 percent 
rating and TDIU) was February 20, 1975.  

The 60 percent rating for sarcoidosis was awarded based on 
findings from VA examinations in June 1975 and August 1975.  Such 
examinations showed shortness of breath on exertion, inability to 
walk more than one block or climb one flight of stairs.  PFTs 
showed impairment of diffusion capacity, with easily bleeding 
lesions in both nostrils and nasal septum.  There was also 
weakness of the extremities with walking that was deemed possibly 
related to the sarcoidosis.  X-rays were still showing hilar 
adenopathy.  He was noted to be unemployable in the December 1975 
rating that awarded TDIU.  

TDIU was awarded on a schedular basis pursuant to 38 C.F.R. § 
4.16 (a) (1980).  Under this criteria, total disability ratings 
for compensation may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16 (1980).

In February 1981, the Veteran attended a VA examination to assess 
the severity of his sarcoidosis.  PFTs taken showed mild 
obstruction, but the examiner noted the testing was incomplete as 
it was missing DLCO and lung volumes.  The examiner stated that 
he could not evaluate the Veteran without complete PFT testing, 
recent X-ray and blood gases.  Additionally, an exercise test in 
the pulmonary lab was also deemed desirable.  The Veteran was 
scheduled for these tests on February 18, 1981.  

A notation from February 23, 1981, revealed that the Veteran 
failed to report for admission to the pulmonary services on 
February 18, 1981.  A deferred rating from March 4, 1981, noted 
his failure to appear for the tests scheduled on February 18, 
1981, with plans made to suspend his award based on his failure 
to report for the VA examination.  There was no letter sent to 
the Veteran to notify him of this planned action.  

On March 4, 1981, the Veteran wrote a letter to the RO requesting 
that his records be transferred to the RO in New York.  He 
acknowledged that he was unable to complete the February 1981 VA 
examination due to his mother's death.  He advised that he was 
planning to move to New York and he wanted a VA examination 
there.  

In April 1981, the Veteran attended a VA examination for 
sarcoidosis.  The present complaints included a 3-year history of 
progressive dyspnea on exertion and shortness of breath.  Walking 
one block on a level surface caused shortness of breath.  There 
was also shortness of breath with one flight of stairs and on 
undressing.  He had chest pain in various locations of his chest 
aggravated by exertion and lying supine.  He also had constant 
rib tenderness and intermittent wheezing.  He had no cough.  
Examination showed normal contour and expansion of the chest.  He 
had tenderness on palpation of the lower ribs bilaterally.  Lungs 
were clear to percussion and auscultation.  There was no cyanosis 
or clubbing.  It was noted that PFT's were conducted in February 
1981.  The diagnosis was sarcoidosis.  Chest X-ray also done in 
April 1981 showed a few small calcific densities in the left 
perihilar area, with minimal calcification on the right hilum.  
His heart was normal in size and configuration.  There was no 
infiltration or congestion in the lungs.  No other testing such 
as was recommended in February 1981 was done.  

In the May 1981 rating which characterized the matter as a 
"reopened claim," the RO noted the Veteran's failure to appear 
and complete the VA examination at the RO in South Carolina (the 
February 1981 examination).  The rating suspended benefits 
effective March 1, 1981.  The May 1981 rating also noted the 
findings from the April 1981 VA examination.  Based on such 
findings, the RO determined that the sarcoidosis was only mildly 
disabling and thus a 10 percent rating was assigned from the date 
of last payment.  The Veteran's disability also did not meet the 
schedular requirements for a TDIU rating.  While there is no 
written notice of this rating on record, the Veteran clearly 
received notice of it, as he filed a notice of disagreement with 
the 10 percent rating assigned by this rating on June 12, 1981.  
Despite having appealed the 10 percent rating assigned by this 
rating, he did not challenge the propriety of the reduction.  The 
10 percent rating was upheld by the Board in a February 1986 
decision, which did not address the propriety of the reduction 
itself.  

The representative's October 2000 CUE claim called attention to 
the provision of 38 C.F.R. § 3.103(b)(2) requiring a 60 day 
period to submit favorable evidence and providing that ratings 
would not be reduced on any one examination except where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement had been shown.  The action to reduce would be 
deferred if there were notice received that the Veteran was 
willing to report for a VA examination.  The representative noted 
that the Veteran had reported for a VA examination in February 
1981, where it was determined that further testing was needed.  
Subsequently, he notified the RO in March 1981 that he was 
relocating and his claims file should be transferred to the RO in 
New York.  However, the RO proposed a suspension of his award in 
a March 6, 1981, action and on May 8, 1981, reduced the rating 
from 100 to 10 percent effective March 1, 1981.  The 
representative pointed out that this reduction was done without 
considering whether the Veteran had good cause for not attending 
the examination for further testing and without acknowledging the 
fact that he had requested a rescheduled examination prior to 
this reduction.

The RO, in adjudicating the CUE claim, determined that the due 
process provisions cited by the representative were not in effect 
at the time the May 1981 rating was decided.  Again, the law 
governing the adjudication of CUE claims mandates that only the 
statutory or regulatory provisions in existence at the time of 
the May 1981 rating can be considered and that revisions to the 
laws and regulations after that time may not be taken into 
account.  Furthermore, only the facts that were before the RO in 
May 1981 can be considered.  The facts before the RO have been 
set forth above.  The applicable laws and regulations before the 
RO were governed by Section 38 of the Code of Federal Regulations 
at Section 38.  Revisions to that section were not made until 
July, thus the regulations in effect in 1980 are applicable in 
this matter. 

Among the laws and regulations which have been alleged in the CUE 
claim, was 38 C.F.R. § 3.655(c) (2).  The regulation governing 
failure to appear for VA examination in effect under 38 C.F.R. 
§ 3.655 the time of the May 1981 rating is noted to not contain 
this section, which was raised by the representative in raising 
the CUE claim.  The current version of § 3.655 under section (a) 
also contains the provisions that elaborate on what circumstances 
are regarded as "good cause" for failing to appear for an 
examination, which was not elaborated upon in the version of 
§ 3.655 in effect in May 1981.  The prior version of § 3.655 
simply stated that "when at Veteran without adequate reason 
fails to report for Veteran Administration examination...the awards 
to the Veteran or any dependents would be discontinued except as 
provided by paragraph (b) of this section." (Paragraph (b) 
governed the adjustment of static disabilities).  See 38 C.F.R. 
§ 3.655 (a) (1980).  No details were given as to what constituted 
"adequate reason" for failing to report.

Nor did the version of § 3.655 in effect in 1981 provide the 
specific due process safeguards allowing 60 days for a claimant 
to report a willingness to attend a VA examination or provide 
evidence against discontinuing benefits after being given notice 
of a failure to appear for an examination in the adjudication of 
a running award, as set forth in the current 38 C.F.R. § 3.655 
(c) (3) (2010).  

Instead, the pertinent portion of 38 C.F.R. § 3.655 in effect in 
May 1981 provided that if the Veteran had one or more compensable 
static disabilities verified by the VA and without adequate 
reason failed to report for a VA examination, the awards to the 
Veteran (and any dependents) would be amended to pay an amount 
solely on the degree of such static disabilities effective the 
day following the date of last payment, while if there were a 
failure to report for examination of prestabilization ratings, 
the minimum rating will be assigned for each disability and such 
disability will be considered static for the purposes of the 
award procedures of the foregoing sentence.  38 C.F.R. § 3.655 
(b) (1980). 

Regarding the representative's allegations that due process under 
38 C.F.R. § 3.103 (b) (2) was not followed by the RO in 1981, the 
Board note that this provision inidcates that no award of 
compensation, pension or DIC shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of the adverse action and been given 60 days to respond 
with evidence favorable to his position.  However, this provision 
did not exist at the time of the 1981 decision.  The provision in 
effect in May 1981 addressed the submission of evidence and 
hearings but contained no such due process provision that would 
delay the adverse action.  See 38 C.F.R. §  3.103 (1980), see 
also 38 C.F.R. §  3.103 (2010).  

The representative has also argued that the due process 
provisions of 38 C.F.R. § 3.344 mandating that ratings will not 
be reduced based on any one examination, except where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated, were not followed by the RO, 
thus resulting in the alleged CUE.  The RO's response to this 
allegation was to point out that the May 1981 rating was affirmed 
by a February 1986 Board decision that had reviewed the evidence 
and found that the manifestations of the sarcoidosis did not 
warrant more than a 10 percent rating.  

The Board notes that 38 C.F.R. § 3.344 has not been substantively 
changed from 1980 (the time of the May 1981 decision) to the 
present day.  The provisions of 38 C.F.R. § 3.344 (1980) direct, 
in pertinent part, that where the Veteran's disability rating was 
in effect for more than five years, subsections (a) and (b) of 38 
C.F.R. § 3.344 are for application in this instance.  See 38 
C.F.R. § 3.344(c) (1980).  Such is the case with this Veteran as 
the effective date for the 100 percent rating (based on 60 
percent for sarcoidosis rating and TDIU) was February 20, 1975.

The provisions of § 3.344 are as follows.  (a) Examination 
reports indicating improvement.  Rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  It is essential that the 
entire record of examinations and the medical-industrial history 
be reviewed to ascertain whether the recent examination is full 
and complete... Examinations less full and complete than those on 
which payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental condition 
is clearly reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life... Rating boards 
encountering a change of diagnosis will exercise caution in the 
determination as to whether a change in diagnosis represents no 
more than a progression of an earlier diagnosis, an error in 
prior diagnosis or possibly a disease entity independent of the 
service-connected disability. 

(b) Doubtful cases.  If doubt remains, after according due 
consideration to all the evidence developed by the several items 
discussed in paragraph (a) of this section, the rating agency 
will continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination __ months from this date, § 
3.344." The rating agency will determine on the basis of the 
facts in each individual case whether 18, 24 or 30 months will be 
allowed to elapse before the reexamination will be made. 
38 C.F.R. § 3.344 (1980).  

A review of 38 C.F.R. § 3.344 (a) and (b) reveals that these due 
process provisions are set forth to address the protocol needed 
for reducing ratings based on examinations, but do not govern the 
protocol for amending ratings in cases where the Veteran has 
failed to appear for such examination.  These due process 
provisions do not apply to the May 1981 rating which amended the 
Veteran's rating based on a failure to appear for the complete VA 
examination testing after being ordered to do so.  

Instead, 38 C.F.R. § 3.655 governs the revision or amending of 
such cases, as was done in May 1981.  This regulation is however 
applicable in terms of defining a rating that is stabilized as 
being in effect for 5 years or more.  38 C.F.R. § 3.344 (c).  As 
such is the case with this Veteran, his rating is considered a 
stabilized rating, which is subject to certain procedures set 
forth under 38 C.F.R. § 3.655 as described above.  See 38 CFR 
3.655 (b) (1980). 

The Board notes that the representative has also contended that 
the RO's decision constitutes CUE based on a failure to follow 
potentially pertinent due process procedures set forth at 38 CFR 
3.105, governing the revision of decisions, in particular 
38 C.F.R. § 3.105(e).  The Board notes that this regulation which 
was in effect in May 1981 governs procedures for revising the 
following:  (a) previous determinations deemed to be CUE (b) 
cases where there is an opinion by the adjudicating agency that a 
revision or amendment of a decision is warranted based on 
difference of opinion (c) a determination involving the character 
of discharge or line of duty determination that would result in 
discontinued entitlement (d) decisions involving severance of 
service connection (e) decisions when reduction in evaluation of 
compensation is considered warranted and would result in a 
reduction or discontinuance of compensation payments.  In such 
cases the reduction would be made effective the last day of a 60 
day period from the date of notice to the payee expires, with the 
veteran to be notified at his last address of record and given 60 
days to submit additional evidence and  (f) cases involving a 
reduction of pension.  38 CFR 3.105 (1980).  What is markedly 
absent from this regulation regarding revision procedures is any 
provision addressing due process in situations where the benefits 
are amended or discontinued based on a failure to appear for a VA 
examination.  

Thus, the provisions of 38 C.F.R. § 3.655, rather than § 3.105, 
in effect at the time of the May 1981 decision are shown to 
govern such a situation.  As discussed at length above, § 3.655 
did not contain any due process provisions shown to have been 
violated by the RO's actions leading up to the May 1981 decision 
in question.  Although the representative argued in his December 
2010 brief that the reduction to 10 percent disabling made 
effective from the date of last payment of March 1, 1981 was in 
error, this was actually mandated by § 3.655 in effect at the 
time of the May 1981 decision.  See 38 C.F.R. § 3.655(b) (1980).  
Thus there is no CUE in the RO's assigning an effective date 
prior to the May 1981 rating.  

The RO's actions of May 1981 amending benefits effective March 1, 
1981, following the Veteran's failure to complete the VA 
examination are not shown to be clearly and unmistakably 
erroneous, despite the RO's failure to provide notice of proposed 
action before it was taken.  Again, the laws and regulations in 
effect at that time contained no such requirement.  While the 
Veteran has argued that he failed to appear based on good cause 
(his mother's death and his move to New York), the laws and 
regulations did not clearly define what constituted good cause 
(or "adequate reason" as it was phrased in the regulation in 
effect in 1981).  See 38 C.F.R. § 3.655 (1980).  Further, the 
Board notes that the Veteran did not notify the RO of such 
circumstances until March 1981, after he had already missed the 
February 18, 1981, appointment for testing.  Such delay in 
notification could be reasonably construed against a finding that 
he had adequate reason for his failure to report.  In any event, 
neither the facts nor the law as in existence in May 1981 compel 
a finding the reduction due to the Veteran's failure to appear 
for the examination in February 1981 was undebatedly incorrect.

As far as the action taken, as the Veteran's rating had been 
stabilized (being in effect for at least 5 years) at the time of 
the reduction, the RO properly considered amending this from the 
100 percent rating (for 60 percent for sarcoidosis and associated 
TDIU), as per the provision for failure to appear for VA 
examinations, which called for the amending of a rating to pay an 
amount solely on the degree of disability found in static 
disabilities, effective the date of the last payment.  See 
38 C.F.R. § 3.655 (b) (1980).  The RO did so, and considered the 
degree of disability shown by the evidence, which most recently 
included the incomplete VA examination of February 1981 revealing 
only mild obstruction on the limited PFT, and the April 1981 VA 
examination which objectively showed clear lungs, some small 
calcific densities on chest X-ray with no infiltration or 
congestion and rib tenderness on palpation.  

The RO determined that the degree of disability shown in such 
evidence only met the criteria for a 10 percent rating based on 
the applicable Diagnostic Code used at the time, specifically 
Diagnostic Code 6802, which provided a 10 percent rating for 
disability that is definitely symptomatic, with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  The RO used 
this evidence to also consider the "degree of disability" in 
the static disability to determine that the schedular criteria 
for TDIU were no longer met.  Thus the Board finds that the RO 
properly considered the degree of disability, and reduced the 
rating based on such degree of disability under the applicable 
criteria of 38 C.F.R. § 3.655 (b) (1980).  While it is possible 
that the evidence may have supported a percentage other than that 
assigned, the 10 percent evaluation is not undebatably wrong.  

The Board has also considered the facts available at the time of 
the May 1981 decision, and finds that they were before and 
considered by the adjudicator.  While the Veteran may contest how 
these facts were weighed, such disagreement does not rise to the 
level of CUE.  Luallen, supra.

In sum, the Veteran has not argued, nor is there any evidence to 
show that the correct facts, as they were known at the time, were 
not before the adjudicator.  Second, the mere assertion that the 
facts were not weighed or evaluated properly does not constitute 
CUE.  See Thompson, 1 Vet. App. at 253.  There is no 
"undebatable" error that had it not been made, would have 
manifestly changed the outcome of the June 1996 RO decision.

The Board finds that there was no CUE with respect to the 
application of statutory or regulatory provisions.  The due 
process provisions that the Veteran via his representative, have 
argued were violated were either shown to have not been yet in 
effect at the time of the May 1981 decision, or else were not 
applicable in this instance where the Veteran is shown to have 
failed to appear for a VA examination.  The Veteran has not met 
the relevant burden, and, therefore, the May 1981 RO decision did 
not involve CUE and is final.

III.  Effective Date for Compensable Rating for schizoid disorder

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in 
the form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155.

When regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions and 
may only be applied as of the effective date.  Rhodan v. West, 12 
Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 55 (1998).

The RO in its July 2001 decision granting service connection for 
a mental disorder classified it under the diagnostic criteria for 
bipolar disorder (Diagnostic Code 9206), as schizoaffective 
disorder did not have its own diagnostic code prior to November 
7, 1996.  In any event, the criteria for bipolar disorder (9206) 
are identical to the criteria for schizoaffective disorder (9211) 
in the criteria in effect in November 1996.

The pertinent criteria in effect at the time the claim on appeal 
has been pending (since August 19, 1970) is as follows.   At the 
time, Diagnostic Code 9206 for bipolar disorder fell under the 
general rating formula for psychotic disorders (Diagnostic Codes 
9200 to 9210).  Under the general rating formula, active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability warrant a 100 percent rating.  With 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability, a 70 percent rating is 
proper.  For considerable impairment of social and industrial 
adaptability, a 50 percent rating will be granted.  Definite 
impairment of social and industrial adaptability warrants a 30 
percent rating, slight impairment of social and industrial 
adaptability gives a 10 percent rating, and a noncompensable 
evaluation is given for psychosis in full remission.  38 C.F.R. § 
4.132, Code 9206 (1970).

During the pendency of the appeal since August 1970, there were 
revisions made to the criteria governing the rating of mental 
disorders, which were generally not substantive in nature to this 
claim.  Of note, the above criteria remained unchanged under the 
general rating formula for psychotic disorders (with bipolar 
disorder still under Diagnostic Code 9206), with the exception of 
a minor change made effective February 3, 1988, which now 
established that a 10 percent evaluation is warranted for 
symptoms that produce mild impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206, effective 
from February 3, 1988 to Nov. 7, 1996.

From August 1970 to November 7, 1996, regulations generally 
provided that social and industrial inadaptability were the basic 
criteria for rating psychiatric disorders.  38 C.F.R. §§ 4.129, 
4.130 (1970-1996).  Social integration was considered one of the 
best determinants of mental health, and reflected the ability and 
desire to establish healthy and effective interpersonal 
relationships.  However, in evaluating a disability, social 
inadaptability was to be evaluated only as it affected industrial 
adaptability. 38 C.F.R. § 4.129.  The severity of disability and, 
thus, the rating, was to be based upon actual symptomatology as 
it affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from gainful 
work and a decrease in work efficiency. However, an emotionally 
sick veteran with a good work record was not to be 
underevaluated, nor was a veteran's condition to be overevaluated 
on the basis of a poor work record not supported by the 
psychiatric picture.  38 C.F.R. § 4.130.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of Veterans 
Appeals stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other psychiatric rating 
terms were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability that 
is "more than moderate but less than rather large." VAOPGCPREC 9-
93 (Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite." 38 U.S.C.A. § 7104(c).

The regulations for the evaluations of mental disorders were 
revised, effective November 7, 1996. 61 Fed. Reg. 52695- 52702 
(Oct. 8, 1996).  Under the revised general rating formula for the 
evaluation of mental disorders, 38 C.F.R. § 4.130, Code 9405, 
effective November 7, 1996, bipolar disorder (9206) as well as 
schizoaffective disorder (9211), will be rated as follows:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name warrant a 100 percent 
rating;

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships warrant a 70 percent rating;

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships warrant a 
50 percent rating;

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) warrant a 30 percent rating.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress or 
when symptoms require continuous medication warrant a 10 percent 
rating.

Service treatment records showed treatment for psychiatric 
complaints that included hallucinations of a paranoid nature and 
a diagnosis of hysterical psychosis.  

The Veteran filed a claim of service connection for a "nervous 
condition" in a written statement received by the RO in March 
1971, within one year of his August 1970 discharge from service.  
The claim remained open and pending until a July 2001 rating 
decision granted service connection for a nervous condition and 
assigned an initial noncompensable rating effective August 19, 
1970 (the day after discharge) and assigned a 50 percent rating 
effective September 12, 1997.  The Veteran filed a notice of 
disagreement in October 2001 challenging the effective date 
assigned for the compensable rating and the rating assigned, 
expressing that he wanted a 60 percent rating.  The RO 
subsequently issued a rating in February 2003 wherein it granted 
an increased rating for the psychiatric disorder to 70 percent 
disabling, and assigned an effective date of January 22, 1997.  
In this action, the RO indicated that the appeal of the increased 
rating issue was satisfied as it granted the maximum rating 
requested by the Veteran.  He continues to seek an earlier 
effective date for the 70 percent rating.  He points to private 
records from Yale dated in March 1971, showing treatment for 
psychiatric problems, in support of his claim.

Post-service records include an October 1970 hospitalization for 
complaints of joint pains and dizziness, with a history that 
included sarcoidosis.  During the hospital stay the Veteran was 
seen by a psychiatrist, who thought he had a compensated paranoid 
schizophrenia.  However, he refused psychiatric follow-up.  

The private treatment records from Yale-New Haven hospital show 
that in March 1, 1971, the Veteran was treated for complaints 
that included dizziness, headaches, double vision, and tiredness 
while driving.  He had driven back to the school where he was 
working and collapsed from the car.  The hospital records from 
the day of this incident show an evaluation for a possible 
seizure disorder, but all neurological findings appeared normal 
except for his mental status.  His symptoms did not fit a clear 
cut pattern of a neurological disease.  He was also noted to have 
a history of paranoid schizophrenia.  On mental status 
examination, he performed poorly on a number of intellectual 
functions, although he spoke well and had finished high school.  
His comprehension of proverbs was abnormal and his affect was 
blunted.  Other notes from a few days later on March 4, 1971, 
revealed a history of being assaulted.  He was very anxious.  He 
was noted to have been hospitalized previously for a mental 
disorder and had been treated with medication.  His mental status 
examination revealed he was well dressed, cooperative, abstracted 
and calculated normally.  He had a constricted affect and his 
associations were intact but blunted in content.  He reported 
hypnogogic hallucinations.  Plans included prescribing Mellaril.  

A neurological follow-up in April 1971 noted symptoms of acute 
paranoid schizophrenia with auditory and visual hallucinations 
along with a sensation of his feet and right side of his body 
being "dead."  He was taking Mellaril and Trilafon.  He was not 
working at present due to dizziness as well as chest pain, 
headaches and shortness of breath since a fall on ice.  He was 
noted to have not worked for months and had been asked to resign.  
He currently worked as a volunteer at a school for 2 weeks.  He 
had questionable sycopal episodes.  However, he had been eating 
and sleeping well.  He had not seen his girlfriend for a month 
and was unsuccessful in seeking work.  However, he had no 
emotional complaints.  Upon mental status examination, he was 
alert and oriented times 3.  He was described as effeminate and 
gaudily dressed with a flattened affect.  His similarities were 
generally abstract.  He was assessed with schizophrenia, latent 
type and was dispensed for further mental health treatment at a 
community mental health center.  

Thereafter, following these early instances of treatment for 
psychiatric complaints, the records are silent for any 
psychiatric findings of note throughout the remainder of the 
1970s.  Likewise VA examinations from June 1975, February 1981 
and April 1981 contained no reference to a neurological or 
psychiatric evaluation.  An August 1982 VA general medical 
examination did note on nervous system examination that the 
Veteran was alert and coherent, with no gross neurological 
deficit.  The only significant history was of seizures in 1967 
and 1981, for which he was taking phenobarbitol and Dilantin.  

Likewise records from the 1980s are devoid of any significant 
findings or complaints of a psychiatric nature, except that a May 
1981 clinic record referenced a chronic psychiatric disorder, 
with no further elaboration.  A May 1983 record addressing 
complaints of stomach pain noted that the Veteran  appeared 
nervous, but no other significant psychiatric findings were 
reported.  A January 1984 VA general examination included a 
mental status evaluation that revealed he was alert, with normal 
gait, oriented and able to state his personal information such as 
address and social security number.  

The remainder of the records from the 1980s through the early 
1990s continued to show no significant psychiatric findings.  The 
Veteran had been treated in March 1992 for gastrointestinal 
bleeding after he ingested formaldehyde.  He was noted to work in 
a funeral home, and had quit drinking 3 months ago.  All of the 
records from March 1992 addressing his gastrointestinal problems 
that noted the ingestion of formaldehyde indicated that the 
ingestion was accidental in nature.  There is no indication that 
the treating physicians suspected that he was having any 
psychiatric problems that would indicate the ingestion was other 
than accidental.  

Thereafter, the earliest indication of psychiatric problems of a 
significant nature are seen in private medical records, with a 
record from March 21, 1995, showing that the Veteran was 
hospitalized for a suicide attempt by an overdose of sleeping 
pills.  He reported being depressed and of hearing voices for the 
past week that told him he was a failure and instructed him to 
harm himself.  He was having problems with his son and his job 
and was separated from his wife for 6 months.  His symptoms 
included poor sleep and appetite, hopelessness, crying spells, 
lack of energy and recurrent alcohol abuse.  He gave a history of 
previous suicide attempt by ingesting embalming fluid which 
apparently happened one year ago, and he did not follow through 
with treatment.  Mental status examination was significant for 
the occasional hallucinations of voices as described above, and 
his mood was sad and affect was blunted.  He had fair attention, 
insight and concentration and poor judgment.  He was oriented 
times 3.  He was assessed with major depression, with a GAF of 40 
assigned.  Another record from the same day of admission assigned 
a GAF of 50.  His GAF from the following day revealed a GAF of 
30.  

Thereafter, the evidence is absent a showing of psychiatric 
treatment up until the day of September 12, 1997, when he was 
hospitalized for another suicide attempt by overdose and reported 
feeling depressed for a long time, with past history of overdose 
attempts at least 3 times.  He also had a past history of 
noncompliance with medications and follow-up.  His diagnosis was 
major depression and alcohol dependence and his GAF score was 55-
60.  This record was the basis for the assignment of the 70 
percent rating's effective date.  

Based on a review of the foregoing, the Board finds that the 
effective date of the 70 percent rating should be assigned as of 
March 21, 1995, the first clearly documented suicide attempt and 
documentation of symptoms that warranted a 70 percent rating 
during the pendency of this claim (which has been open since 
August 19, 1970).  

While there are earlier records showing treatment for psychiatric 
symptoms that included hallucinations and abnormal mental 
findings in March and April 1971, 
his overall disability picture on those occasions does not 
warrant assignment of a 70 percent rating under either the pre-
amended or current version of the rating schedule.  Indeed, 
despite the symptoms shown on those occasions, as detailed above, 
in March 1971 the Veteran could calculate and abstract properly, 
with intact associations.  Moreover, in April 1971, he had been 
eating and sleeping well and had no emotional complaints.  
Additionally, he was fully oriented.  Thus, the hallucinations, 
standing alone, do not warrant assignment of an earlier effective 
date for the psychiatric disability at issue, even on a staged 
basis, for time period prior to March 21, 1995.

Thereafter, the earliest evidence of significant psychiatric 
symptoms is not shown until the hospitalization following the 
suicide attempt of March 21, 1995, with the above described 
symptoms showing a severe symptomatology that meets the criteria 
for a 70 percent rating.  

The Board notes that the Veteran did ingest formaldehyde in March 
1992, for which he received extensive medical treatment.  
However, none of the medical providers at the time found that 
this was accidental, and it is significant that the records 
contained no attempts to refer the Veteran at the time for 
psychiatric evaluation or treatment.  Thus the earliest effective 
date for a compensable (in this case a70 percent) rating is shown 
to be the March 21, 1995 hospitalization record.  


						(CONTINUED ON NEXT PAGE)





ORDER

The claim of CUE as to a May 1981 RO decision rating sarcoidosis 
as 10 percent disabling following the suspension of benefits that 
were formerly 60 percent disabling for the sarcoidosis and 100 
percent disabling for TDIU, based on failure to report for a VA 
examination, is denied.

An effective date of March 21, 1995, for a compensable rating, in 
the amount of 70 percent disabling for a psychiatric disorder is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


